El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
El acusado fué condenado como autor de un delito de acometimiento y agresión con circunstancias agravantes.
La acusación dice así:
“El citado Joaquín López Díaz, allá el día 10 de abril de 1917, en Santuree, que forma parte del Distrito Judicial de San Juan, ilegal, voluntaria y maliciosamente acometió y agredió al detective de la Policía Insular, Manuel G-. G-alvarín, infiriéndole con una pie-dra una fuerte contusión en la región costal derecha, cuya agresión llevó a efecto a sabiendas de que Manuel G-. Galvarín era un detective de la Policía Insular.”
El apelante compareció por su abogado al acto de la vista del recurso. Alegó únicamente que la acusación no le impu-taba un delito de acometimiento y agresión con circunstancias agravantes, sino un delito de acometimiento y agresión simple.
Tiene razón el apelante. La sección 6 de la ley para deter-*82minar y castigar acometimiento, etc., aprobada el 10 de marzo de 1904, copiada en lo pertinente, dice así:
“Sección 6. — Todo acometimiento y agresión será considerado con circunstancias 'agravantes en los siguientes casos: 1. Cuando se co-meta en la persona de un funcionario legal en el cumplimiento de sus deberes, en caso de saberse o haberse hecho saber a la persona que cometiere el hecho, que la persona agredida era un funcionario en el desempeño de un deber oficial. * *
La agravante consiste, pues, en que el acometimiento y agresión se realice en la persona de un funcionario legal que se baile en el cumplimiento de sus deberes oficiales. ‘Un policía puede encontrarse en su casa y tener una cuestión puramente privada con otra persona que sabe que él desem-peña tal cargo y ser agredido por esa otra persona. La circunstancia de que el agresor supiera que el agredido era un funcionario público, no agrava por sí sola el delito. La dignidad personal de un funcionario es igual que la de cual-quier ciudadano particular. La ley no distingue en este ex-tremo. Lo que agrava el delito, repetimos, es el bailarse el funcionario en el ejercicio de su cargo. Es la dignidad del servicio público lo que el legislador tuvo en cuenta para hacer la distinción.
En tal virtud no alegando la acusación que el detective G-alvarín se bailara en el ejercicio de las funciones de su cargo, no imputa al acusado la comisión de un delito de aco-metimiento y agresión grave, sino simple, y la sentencia dictada debe modificarse para armonizarla con la acusación, base del proceso.

Confirmada la sentencia apelada pero modifi-cándola en el sentido de declarar al acusado culpable del delito de acometimiento y agre-sión simple.

Jueces concurrentes: - Sres. Presidente Hernández y Aso-ciados Wolf y Hutchison.
El Juez Asociado Sr. Aldrey no intervino en la resolu-ción de este caso.